DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/23/22 is acknowledged.  Claims 18-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 11 each recite the limitation “to reduce via-to-via spacing”. Claims 3 and 4 each recite the limitation “a/the distance between the vias is reduced.” 
The metes and bounds of the claimed limitations can not be determined for the following reasons: it is unclear what reference spacing the “reduced via-to-via spacing” (alternatively called “via-to-via distance”) is to be compared to. The reference spacing has not unambiguously been defined by the specification or claims, e.g. as less than some number of nanometers, or less than some “process node” (e.g. 65 nm node, 45 nm node, 14 nm node, etc.). It is clear that the Applicant believes that this claimed invention will allow the via-to-via spacing be reduced as compared to the via-to-via spacing produced by an alternative method of forming via holes. However, the via-to-via spacing produced by an alternative method is a hypothetical spacing, and it is impossible to know, if one follows the rest of the claimed limitations, if the via-to-via spacing is actually smaller than that of an alternative method.
	Claims 2-10 depend from claim 1; claims 12-17 depend from claim 11. The dependent claims inherit the deficiencies of the claim(s) from which they depend, without remedying them.

Claims 1, 5, 10, 11, 12, 14, and 17 each recite the limitation “sharp distal ends”. The term "sharp” is a relative term, which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It has not been defined how “sharp” the ends need to be in order to satisfy the claimed requirement (e.g. what may the radius of curvature have as its largest value to be “sharp” enough; or, what angle between the wide parts and the tip must exist). Thus, determining whether one is infringing the limitation is subjective, rather than objective, and the claim is unclear.

Claims 1 and 11 each recite the limitation “reducing a distance between the metal lines”. Claim 4 recited the limitation “the distance between the metal lines…  is reduced.” Claim 5 recites the limitation “the distance between the sharp distal ends of the metal lines”. Claim 9 recites the limitation “the reduced distance between the metal lines.” 
The metes and bounds of the claimed limitations can not be determined for the following reasons: it is unclear what reference spacing the “reduced distance between metal lines” is to be compared to. The reference spacing has not unambiguously been defined by the specification or claims, e.g. as less than some number of nanometers, or less than some “process node” (e.g. 65 nm node, 45 nm node, 14 nm node, etc.). It is clear that the Applicant believes that this claimed invention will allow the line-to-line spacing to be reduced as compared to the line-to-line spacing produced by an alternative method. However, the line-to-line spacing produced by an alternative method is a hypothetical spacing, and it is impossible to know, if one follows the rest of the claimed limitations, if the line-to-line spacing is actually smaller than that of an alternative method.
	Claims 2-10 depend from claim 1; claims 12-17 depend from claim 11. The dependent claims inherit the deficiencies of the claim(s) from which they depend, without remedying them.

Claims 1 and 11 each recite the limitation “metal lines define/defining sharp distal ends”. The metes and bounds of the claimed limitations can not be determined for the following reasons: it is unclear how the metal lines “define” sharp distal ends. The distal ends 86 are part of the metal lines 82 (see e.g. Fig. 5). Because the metal lines are not separate from the distal ends, the metal lines do not border the distal ends, so they do not determine their shape. That would have been the plain meaning of “defining” the distal ends.
Claims 2-10 depend from claim 1; claims 12-17 depend from claim 11. The dependent claims inherit the deficiencies of the claim(s) from which they depend, without remedying them.

	Claim 4 recites the limitation “wherein the distance between the metal lines and the distance between vias is reduced without an additional masking layer.” Claim 11 recites the limitation “to reduce via-to-via spacing without an additional masking layer.” The metes and bounds of the claimed limitations can not be determined for the following reasons: it is unclear how to judge whether a masking layer is “an additional masking layer”. Claim 1 (from which claim 4 depends) recites “forming sacrificial hardmask layers” (plural). Because there is no upper bound on the number of said hardmask layers, it is ambiguous as to whether any given hardmask layer is part of the claimed “sacrificial hardmask layers” or is “additional”. Claim 11 recites a “litho stack”. Said “litho stack” may comprise the “sacrificial hardmask layers”. Thus, because there is no upper bound on the number of said hardmask layers, it is ambiguous as to whether any given hardmask layer is part of the claimed “sacrificial hardmask layers” or is “additional”.
	Furthermore, a photoresist mask is often used to define the hardmask layers. It is unclear if the claimed limitation “without an additional masking layer” prohibits the use of a photoresist mask layer. 
	Claims 12-17 depend from claim 11. The dependent claims inherit the deficiencies of the claim(s) from which they depend, without remedying them.

Claims 5 and 12 each recite the limitation “the distance between the sharp distal ends of the metal lines defines a jogged area.” The metes and bounds of the claimed limitations can not be determined for the following reasons: it is unclear how a distance “defines” a jogged (i.e. “notched”) area. For example, the distances 76 or 88 in Fig. 5 are straight-line distances between the ends of metal lines. The “jogged” or “notched” area is defined in part by the area enclosed by bold lines 83 in Fig. 5. It is unclear how the straight-line distance “defines” the area in any way, as it does not surround it and thus define its shape. 

	Claims 8 and 15 each recite the limitation “tip-to-tip rules and tip-to-side rules are defined by the deposition of the spacer.” Claims 9 and 16 each recite the limitation “the reduced distance between the metal lines is defined by the deposition of the spacer.” The metes and bounds of the claimed limitations can not be determined for the following reasons: it is unclear how a deposition process (e.g. chemical vapor deposition) “defines” a rule about distances or a distance itself (e.g. between a tip and either another tip or a side; or between two metal lines).

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
For purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
“Jogged” will be interpreted as “having a brief abrupt change in direction or having a projecting or retreating part (as of a line or surface)”, which is one definition of the noun job according to Merriam Webster dictionary. Applicant also called it “notched” in the specification, and that will be interpreted an example of “jogged.”
“Mandrel layer” will be interpreted as merely being a layer, with “mandrel” merely serving as a name. “Mandrel layer” is not unambiguously defined by the Applicant in the specification. Furthermore, the definition of “mandrel” according to Merriam Webster dictionary is “(a) a usually tapered or cylindrical axle, spindle, or arbor inserted into a hole in a piece of work to support it during manufacturing”; (b) a metal bar that serves as a core around which material (such as metal) may be cast, molded, forged, bent, or otherwise shaped; (2) the shaft and bearings on which a tool (such as a circular saw) is mounted.” The Applicant’s amorphous silicon layer 16 is not have such a cylindrical/tapered/bar-shaped feature, but rather Fig. 3, for example, shows it as a layer with holes therein. The term “mandrel” thus does not impart any distinctive structural requirements of this layer.
“reduce/reducing a spacing/distance” and “reduced spacing/distance” will be interpreted as not requiring anything of the method; it is viewed as an intended result that results only from the other concrete steps (e.g. in claim 1: forming a mandrel layer…; forming sacrificial hardmask layers…; creating a pattern…; depositing a spacer…; etching the litho stack…)
With respect to the ends of the metal lines, “sharp” will be interpreted as any shape other than the end of a rectangle that typically has two 90 degree corners, e.g. any taper or rounding of the ends.
“the metal lines define sharp distal ends” will be interpreted as “the metal lines have sharp distal ends.”
“without an additional masking layer” will be interpreted as “without a masking layer other than that of the “sacrificial hardmask layers” or photomask used to define them (in claims 1-10), and as other than masking layers in the “litho stack” or photomask used to define the “litho stack” (in claims 11-17). Because neither the “sacrificial hardmask layers” nor the “litho stack” defines the number of mask layers therein, there all masking layers used in a process will be “non-additional masking layers” as long as they can be interpreted as being in the “sacrificial hardmask layers” or in the “litho stack.”
“the distance between the sharp distal ends of the metal lines defines a jogged area” will be interpreted as “the area between the sharp distal ends of the metal lines is within a jogged area”


AIA  or pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0299773 A1 (“Watanabe”) in view of US 2018/0204794 A1 (“Xu”).

Watanabe teaches:

    PNG
    media_image1.png
    568
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    448
    media_image2.png
    Greyscale


Watanabe teaches:

1. A method for employing double-patterning to reduce via-to-via spacing, the method comprising: 
forming a mandrel layer (e.g. 21; or alternatively, the bottommost sub-layer within 22, which may comprise SiN, TEOS, polysilicon, or a “stacked film” thereof, see para 45) over a substrate 20; 
forming sacrificial hardmask layers (e.g. some upper sub-layers within 22) over the mandrel layer defining a litho stack; 
creating a pattern (having the same shape as 24, see Figs. 2A-3B) in the litho stack having a narrow section connecting two wider sections (wider sections are generally circular in Figs. 2A and 3B; narrower sections connect adjacent wider sections); 
depositing a spacer 25 (Figs. 4A-4B) assuming a shape of the pattern (it forms only at the sidewalls of 22, thus assuming the shape of the pattern),
etching the litho stack to expose the mandrel layer (see Figs. 3B and 4B) and metal lines.

Watanabe does not explicitly teach:
etching the litho stack to expose metal lines, and 
wherein the metals lines define sharp distal ends reducing a distance between the metal lines.
However, Watanabe does teach that layer 21 is an “interlayer insulating film” (para 45) and it is well known in the art that such interlayer insulating films typically contain metal lines, metal vias, and other conductive contacts therein. 
For example, Xu teaches that “IC fabrication involves… processes to fabricate device structures and interconnecting wires or metal lines in the form of wire patterns… transistors in an IC are conventionally formed by depositing conductive and insulating materials on a semiconductor substrate, and etching the materials to create corresponding transistor structures and wiring patterns” (para 3). These “insulating materials” are often called “interlayer insulating films” (as Watanabe does). 

    PNG
    media_image3.png
    592
    419
    media_image3.png
    Greyscale


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Xu to the invention of Watanabe. The motivation to do so is that the combination produces the predictable results of using Watanabe’s method of “form[ing] very small contact patterns with a narrow pitch” (para 8) with “ultra-high resolution” (para 5) in an “interlayer insulating film” (para 45) for the well-known goal of etching wires to form wire patterns to electrically interconnect to transistors in integrated circuits (para 3). 
Regarding the limitation “wherein the metals lines define sharp distal ends reducing a distance between the metal lines”, Watanabe’s holes in the spacer 25 are sharp, being pointed, see Fig. 4A. This hole is what would cut Xu’s metal lines, making two wires (e.g. 204(2) in Fig. 2) from a single wire, taking the place of the cut area (e.g. 210(1) in Fig. 2). Thus, the ends of the metal lines would have the same shape as the hole, and thus the ends of the distal ends of the metal lines would be “sharp”.

Watanabe and Xu together further teach and/or suggest as obvious to one of ordinary skill in the art:

5. The method of claim 1, wherein the distance between the sharp distal ends of the metal lines defines a jogged area (a “notched area” is apparent in Watanabe’s Fig. 4A).

6. The method of claim 5, wherein the spacer is merged in the jogged area (see Watanabe Fig. 4, wherein the spacer in both large regions of 24 merges together in the “narrow” section that connects the generally large regions).  

7. The method of claim 6, wherein the jogged area enables isolation between the sharp distal ends of the metal lines (the notched area in Watanabe would define the area of the metal line next to the cut hole in Xu; thus, the notched area would define the shape of the cut hole, and because the cut hole may be filled with insulation, the notched area thus enables isolation between the sharp distal ends of the metal lines).

8. The method of claim 7, wherein tip-to-tip rules and tip-to-side rules are defined by the deposition of the spacer (the spacer of Watanabe determines the shape and size of the hole in the mask, which would be used to cut the wire in Xu; the spacer thus determines the shape of the cut wires in Xu, and “rules” such as tip-to-tip spacing and tip-to-size spacing).

9. The method of claim 1, wherein the reduced distance between the metal lines is defined by the deposition of the spacer (the spacer of Watanabe determines the shape and size of the hole in the mask, which would be used to cut the wire in Xu; the spacer thus determines the shape of the cut wires in Xu, and distances between the metal lines).  

10. The method of claim 1, wherein the spacer electrically isolates the sharp distal ends of the metal lines 
(the spacer of Watanabe determines the shape and size of the hole in the mask, which would be used to cut the wire in Xu; the spacer thus determines the shape of the cut wires in Xu, and distances between the metal lines; furthermore, during the cutting process, the Watanabe’s spacer is insulating - see para 49 - and thus serves to electrically isolate the underlying features, i.e. the metal lines of Xu).

11. A method for employing double-patterning to reduce via-to-via spacing without an additional masking layer, the method comprising: 
creating a pattern (having the same shape as 24, see Figs. 2A-3B) in a litho stack (e.g. one or more sub-layers within 22, which may comprise SiN, TEOS, polysilicon, or a “stacked film” thereof, see para 45; also possibly including 23) formed over a substrate 20, the pattern having a narrow section connecting two wider sections (wider sections are generally circular in Figs. 2A and 3B; narrower sections connect adjacent wider sections); 
depositing a spacer 25 (Figs. 4A-4B) assuming a shape of the pattern (it forms only at the sidewalls of 22, thus assuming the shape of the pattern); and 
etching the litho stack (see Figs. 3B and 4B).

Watanabe does not explicitly teach: etching the litho stack to expose metal lines defining sharp distal ends reducing a distance between the metal lines.
However, Watanabe does teach that layer 21 is an “interlayer insulating film” (para 45) and it is well known in the art that such interlayer insulating films typically contain metal lines, metal vias, and other conductive contacts therein. 
For example, Xu teaches that “IC fabrication involves… processes to fabricate device structures and interconnecting wires or metal lines in the form of wire patterns… transistors in an IC are conventionally formed by depositing conductive and insulating materials on a semiconductor substrate, and etching the materials to create corresponding transistor structures and wiring patterns” (para 3). These “insulating materials” are often called “interlayer insulating films” (as Watanabe does). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Xu to the invention of Watanabe. The motivation to do so is that the combination produces the predictable results of using Watanabe’s method of “form[ing] very small contact patterns with a narrow pitch” (para 8) with “ultra-high resolution” (para 5) in an “interlayer insulating film” (para 45) for the well-known goal of etching wires to form wire patterns to electrically interconnect to transistors in integrated circuits (para 3). 
Regarding the limitation “metals lines defining sharp distal ends reducing a distance between the metal lines”, Watanabe’s holes in the spacer 25 are sharp, being pointed, see Fig. 4A. This hole is what would cut Xu’s metal lines, making two wires (e.g. 204(2) in Fig. 2) from a single wire, taking the place of the cut area (e.g. 210(1) in Fig. 2). Thus, the ends of the metal lines would have the same shape as the hole, and thus the ends of the distal ends of the metal lines would be “sharp”.

Watanabe and Xu together further teach and/or suggest as obvious to one of ordinary skill in the art:

12. The method of claim 11, wherein the distance between the sharp distal ends of the metal lines defines a jogged area (a “notched area” is apparent in Watanabe’s Fig. 4A).  

13. The method of claim 12, wherein the spacer is merged in the jogged area (see Watanabe Fig. 4, wherein the spacer in both large regions of 24 merges together in the “narrow” section that connects the generally large regions).   

14. The method of claim 13, wherein the jogged area enables isolation between the sharp distal ends of the metal lines (the notched area in Watanabe would define the area of the metal line next to the cut hole in Xu; thus, the notched area would define the shape of the cut hole, and because the cut hole may be filled with insulation, the notched area thus enables isolation between the sharp distal ends of the metal lines).  

15. The method of claim 14, wherein tip-to-tip rules and tip-to-side rules are defined by the deposition of the spacer (the spacer of Watanabe determines the shape and size of the hole in the mask, which would be used to cut the wire in Xu; the spacer thus determines the shape of the cut wires in Xu, and “rules” such as tip-to-tip spacing and tip-to-size spacing).  

16. The method of claim 11, wherein the reduced distance between the metal lines is defined by the deposition of the spacer (the spacer of Watanabe determines the shape and size of the hole in the mask, which would be used to cut the wire in Xu; the spacer thus determines the shape of the cut wires in Xu, and distances between the metal lines).  

17. The method of claim 11, wherein the spacer electrically isolates the sharp distal ends of the metal lines 
(the spacer of Watanabe determines the shape and size of the hole in the mask, which would be used to cut the wire in Xu; the spacer thus determines the shape of the cut wires in Xu, and distances between the metal lines; furthermore, during the cutting process, the Watanabe’s spacer is insulating - see para 49 - and thus serves to electrically isolate the underlying features, i.e. the metal lines of Xu).
.  

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0299773 A1 (“Watanabe”) in view of US 2018/0204794 A1 (“Xu”) and US 2013/0023119 A1 (“Park”).
Watanabe and Xu teach claim 1, but not 
The method of claim 1, wherein the metal lines include vias (claim 2).  
The method of claim 2, wherein a distance between the vias is reduced (claim 3).
The method of claim 3, wherein the distance between the metal lines and the distance between the vias is reduced without an additional masking layer (claim 4).  

Park teaches:
wherein the metal lines (M1 and M2, Fig. 30) include vias (145 and 146, Fig. 30).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Park to the invention of Watanabe and Xu. The motivation to do so is that the combination produces the predictable results of using Watanabe’s method of “form[ing] very small contact patterns with a narrow pitch” (para 8) with “ultra-high resolution” (para 5) in an “interlayer insulating film” (para 45) for the well-known goal of etching wires to form wire patterns to electrically interconnect to transistors in integrated circuits (Xu, para 3), forming damascene wires that offer improved reliability (Park, para 6).

	Regarding the limitations “wherein a distance between the vias is reduced” and “wherein the distance between the metal lines and the distance between the vias is reduced without an additional masking layer,” Watanabe, Xu, and Park would have taught these limitations in combination (see claim interpretation section; there is a distance between vias - see Park Fig. 30 and between the metal lines - see Park Fig. 30 and Xu Fig. 2).

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.US 8895445 B2 (“Hsieh”) teaches a “peanut-shaped pattern” 301 (e.g. 301 in Fig. 3A; see also Fig. 4A, 6C, 7C) used to form via holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819